Filed 6/24/13 P. v. Mestre CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B242243
                                                                           (Super. Ct. No. BA392953)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

VINCENT I. MESTRE,

     Defendant and Appellant.


                   Vincent I. Mestre appeals from the judgment entered after a jury convicted
him of corporal injury to a cohabitant (Pen. Code, § 273.5, subd. (a))1 and unlawfully
taking or driving a vehicle (Veh. Code, § 10851, subd. (a)). Appellant admitted that he
suffered a prior strike conviction and served a prior prison. (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d), 667.5, subd. (b).) The trial court sentenced him to state prison
for seven years.
                   Jennifer E., the victim, lived with her five children. Appellant lived with
her for about a year. Jennifer owned a black Chevy Tahoe that appellant often used, with
her consent.
                   On August 24, 2011, appellant drove Jennifer and three of her children
home in her Tahoe. Appellant got out of the Tahoe first. As Jennifer stepped from the
Tahoe, appellant slammed its door on her face and arms.

1
    All statutory references are to the Penal Code unless otherwise stated.
              On September 28, 2011, appellant was driving Jennifer’s Tahoe. She did
not give him permission to drive it that day.
              We appointed counsel to represent appellant on appeal. Counsel filed a
brief raising no issues and requesting our independent review pursuant to People v.
Wende (1979) 25 Cal.3d 436. We notified appellant that he had 30 days in which to
advise us of any claims he wished us to consider. We have received no response from
appellant.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p.
441.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P.J.



              YEGAN, J.




                                                2
                                Ray G. Jurado, Judge
                        Superior Court County of Los Angeles


                        ______________________________



             Lori E. Kantor, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3